I concur in the result but not in the grounds upon which it is based. The general purport of 1120e is that the owner *Page 290 
and a selectman of the town are to estimate and agree upon the damage if possible, and if not, are to agree upon a third person to assist in estimating it. If two of the three shall agree upon an estimate, this fixes the amount of the damage. If no two can agree, the owner may bring his action for the damages that he claims he suffered. No limit is fixed ill this section of the statute as to the amount of the claim. In a later and separate paragraph it is provided that where the claim exceeds $50 the selectman may call upon the commissioner to assist him in appraising the damage, and where the claim exceeds $100 the commissioner or his agent shall appraise it. It is nowhere stated in the statute that the commissioner's appraisal shall be final, and I think it was intended that he was to act simply as a substitute for the selectman, with the same provision in effect for the appointment of a third person if his appraisal was not acceptable to the owner. "In the construction of the statutes, words and phrases shall be construed according to the commonly approved usage of the language. . . ."  General Statutes, 6568. "Appraise" means "To set a value on . . .; to estimate the amount of . . . ." Webster's New International Dictionary (2d Ed.).
My conclusion is that the plaintiff could not attack the commissioner's appraisal on the ground of fraud and bring this action until steps had been taken for the appointment of a third person arbiter.